
	
		II
		110th CONGRESS
		1st Session
		S. 317
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 17, 2007
			Mrs. Feinstein (for
			 herself and Mr. Carper) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to establish a
		  program to regulate the emission of greenhouse gases from electric
		  utilities.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Electric Utility Cap and Trade Act of
			 2007.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Global Climate Change
					Sec. 101. Global climate change.
						TITLE VII—Global Climate
				  Change
						Sec. 701.
				  Definitions.
						Subtitle A—Stopping and reversing greenhouse gas
				  emissions
						Sec. 711. Regulations; greenhouse gas tonnage
				  limitation.
						Sec. 712. Scientific review of the safe climate
				  level.
						Sec. 713. Required review of emission reductions needed to
				  maintain the safe climate
				  level.
						Sec. 714. Distribution of allowances between auctions and
				  allocations; nature of
				  allowances.
						Sec. 715. Auction of
				  allowances.
						Sec. 716. Allocation of
				  allowances.
						Sec. 717. Climate Action Trust
				  Fund.
						Sec. 718. Early reduction
				  credits.
						Sec. 719. Recognition and use of international
				  credits.
						Sec. 720. Avoiding significant economic
				  harm.
						Sec. 721. Use and transfer of
				  credits.
						Sec. 722. Compliance and
				  enforcement.
						Subtitle B—Offset
				  credits
						Sec. 731. Outreach initiative on revenue enhancement for
				  agricultural producers.
						Sec. 732. Offset measurement for agricultural, forestry,
				  wetlands, and other land use-related sequestration
				  projects.
						Sec. 733. Categories of agricultural offset
				  practices.
						Sec. 734. Offset credits from forest management, grazing
				  management, and wetlands
				  management.
						Sec. 735. Offset credits from the avoided conversion of
				  forested land or wetland.
						Sec. 736. Offset credits from greenhouse gas emissions
				  reduction projects.
						Sec. 737. Borrowing at program start-up based on contracts to
				  purchase offset credits.
						Sec. 738. Review and correction of accounting for offset
				  credits.
						Subtitle C—National Registry for
				  Credits
						Sec. 741. Establishment and operation of national
				  registry.
						Sec. 742. Monitoring and
				  reporting.
					TITLE II—Climate Change Research Initiatives
					Sec. 201. Research grants through National Science
				Foundation.
					Sec. 202. Abrupt climate change research.
					Sec. 203. Development of new measurement
				technologies.
					Sec. 204. Technology development and diffusion.
					Sec. 205. Public land.
					Sec. 206. Sea level rise from polar ice sheet
				melting.
				
			IGlobal Climate Change
			101.Global climate change
				(a)In generalThe Clean Air Act (42 U.S.C. 7401 et seq.)
			 is amended by adding at the end the following:
					
						VIIGlobal Climate Change
							701.DefinitionsIn this title:
								(1)Affected unit
									(A)In generalThe term affected unit means
				an electric generating facility that—
										(i)has a nameplate capacity greater than 25
				megawatts;
										(ii)combusts greenhouse gas-emitting fuels;
				and
										(iii)generates electricity for sale.
										(B)InclusionsThe term affected unit
				includes—
										(i)a cogeneration facility; and
										(ii)a facility owned or operated by any
				instrumentality of—
											(I)the Federal Government; or
											(II)any State, local, or tribal
				government.
											(2)AfforestationThe term affor­es­ta­tion
				means the conversion to a forested condition of land that has been in a
				nonforested condition for at least 15 years.
								(3)AllocationThe term allocation, with
				respect to an allowance, means the issuance of an allowance directly to covered
				units, at no cost, under this title.
								(4)AllowanceThe term allowance means an
				authorization under this title to emit 1 metric ton of carbon dioxide (or a
				carbon dioxide equivalent), as allocated to a covered unit pursuant to section
				716.
								(5)Carbon dioxide equivalentThe term carbon dioxide
				equivalent means, with respect to a greenhouse gas, the quantity of the
				greenhouse gas that makes the same contribution to global warming as 1 metric
				ton of carbon dioxide, as determined by the Administrator.
								(6)Cogeneration facilityThe term cogeneration facility
				means a facility that—
									(A)cogenerates steam and electricity;
				and
									(B)supplies, on a net annual basis, to the
				electric power grid—
										(i)more than 1/3 of the
				potential electric output capacity of the facility; and
										(ii)more than 25 megawatts of electrical output
				from the facility.
										(7)Covered unitThe term covered unit
				means—
									(A)an affected unit;
									(B)a nuclear generating unit (including a
				facility owned or operated by any instrumentality of the Federal Government or
				of any State, local, or tribal government), but only to the extent of
				incremental nuclear generation of the unit; and
									(C)a renewable energy unit (including a
				facility owned or operated by any instrumentality of the Federal Government or
				of any State, local, or tribal government).
									(8)Credit
									(A)In generalThe term credit means an
				authorization under this title to emit greenhouse gases equivalent to 1 metric
				ton of carbon dioxide.
									(B)InclusionsThe term credit
				includes—
										(i)an allowance;
										(ii)an offset credit;
										(iii)an early reduction credit; or
										(iv)an international credit.
										(9)Early reduction creditThe term early reduction
				credit means a credit issued under section 718 for a reduction in the
				quantity of emissions or an increase in sequestration equivalent to 1 metric
				ton of carbon dioxide.
								(10)FundThe term Fund means the
				Climate Action Trust Fund established by section 717(a)(1).
								(11)Greenhouse
				gasThe term greenhouse
				gas means—
									(A)carbon dioxide;
									(B)methane;
									(C)nitrous oxide;
									(D)hydrofluorocarbons;
									(E)perfluorocarbons; and
									(F)sulfur hexafluoride.
									(12)Greenhouse gas authorized account
				representativeThe term
				greenhouse gas authorized account representative means, for a
				covered unit, an individual who is authorized by the owner and operator of the
				covered unit to represent and legally bind the owner and operator in matters
				pertaining to this title.
								(13)Greenhouse gas-emitting fuel
									(A)In generalThe term greenhouse gas-emitting
				fuel means any fuel that produces a greenhouse gas as a combustion
				product.
									(B)InclusionsThe term greenhouse gas-emitting
				fuel includes—
										(i)fossil fuels;
										(ii)municipal waste;
										(iii)industrial waste;
										(iv)agricultural waste; and
										(v)biomass that is not grown using sustainable
				techniques.
										(C)ExclusionThe term greenhouse gas-emitting
				fuel does not include biomass that is grown using sustainable
				techniques.
									(14)Incremental nuclear
				generationThe term
				incremental nuclear generation means, as determined by the
				Administrator and measured in megawatt hours, the difference between—
									(A)the quantity of electricity generated by a
				nuclear generating unit in a calendar year; and
									(B)the quantity of electricity generated by
				the nuclear generating unit in calendar year 1990.
									(15)Industry sectorThe term industry sector means
				any sector of the economy of a country (including, where applicable, the
				forestry sector) that is responsible for significant quantities of greenhouse
				gas emissions.
								(16)International creditThe term international credit
				means a credit recognized for a reduction in the quantity of emissions or an
				increase in sequestration equivalent to 1 metric ton of carbon dioxide
				that—
									(A)arises from activities outside the United
				States; and
									(B)is authorized for use under section
				719.
									(17)Invasive speciesThe term invasive species
				means a species (including pathogens, seeds, spores, or any other biological
				material relating to a species) the introduction of which causes or is likely
				to cause economic or environmental harm or harm to human health.
								(18)Land-grant colleges and
				universitiesThe term
				land-grant colleges and universities has the meaning given the
				term in section 1404 of the National Agricultural Research, Extension, and
				Teaching Policy Act of 1977 (7 U.S.C. 3103).
								(19)LeakageThe term leakage means an
				increase in greenhouse gas emissions or a decrease in sequestration of
				greenhouse gases that is—
									(A)outside the area of a project; and
									(B)attributable to the project.
									(20)Native plantThe term native plant means an
				indigenous, terrestrial, or aquatic plant species that evolved naturally in an
				ecosystem.
								(21)New affected unitThe term new affected unit
				means an affected unit that has operated for not more than 3 years.
								(22)New covered unitThe term new covered unit
				means a covered unit that has operated for not more than 3 years.
								(23)Noxious weedThe term noxious weed means a
				plant species that is—
									(A)characterized by being—
										(i)aggressive and difficult to manage;
										(ii)poisonous, toxic, parasitic, or a carrier
				or host of insects or disease representing a serious threat to native species
				or crops; or
										(iii)nonnative to, new to, or not common to, the
				United States (or a region of the United States); or
										(B)otherwise designated as a noxious weed by
				the Secretary of Agriculture or an appropriate State official.
									(24)Nuclear generating unitThe term nuclear generating
				unit means an electric generating facility that uses nuclear energy to
				generate electricity for sale.
								(25)Offset creditThe term offset credit means a
				credit issued for an offset project pursuant to subtitle B certifying a
				reduction in the quantity of emissions or an increase in sequestration
				equivalent to 1 metric ton of carbon dioxide.
								(26)Offset practiceThe term offset practice means
				a practice that—
									(A)reduces greenhouse gas emissions or
				increases sequestration other than by reducing the combustion of greenhouse
				gas-emitting fuel at an affected unit; and
									(B)may be eligible to create an offset credit
				under this title.
									(27)Offset
				projectThe term offset
				project means a project that reduces greenhouse gas emissions or
				increases sequestration of carbon dioxide or a carbon dioxide equivalent by a
				method other than reduction of combustion of greenhouse gas-emitting fuel at an
				affected unit.
								(28)PanelThe term Panel means the
				Climate Science Advisory Panel established by section 712(b)(1).
								(29)Plant
				materialThe term plant
				material means—
									(A)a seed;
									(B)a part of a plant; or
									(C)a whole plant.
									(30)Renewable energyThe term renewable energy
				means electricity generated from—
									(A)wind;
									(B)organic waste (excluding incinerated
				municipal solid waste);
									(C)biomass (including anaerobic digestion from
				farm systems and landfill gas recovery); or
									(D)a hydroelectric, geothermal, solar thermal,
				photovoltaic, tidal, wave, or other nonfossil fuel, nonnuclear source.
									(31)Renewable energy unitThe term renewable energy unit
				means an electric generating unit that exclusively uses renewable energy to
				generate electricity for sale.
								(32)Restoration
									(A)In generalThe term restoration means
				assisting the recovery of an ecosystem that has been degraded, damaged, or
				destroyed.
									(B)InclusionThe term restoration includes
				the reestablishment in an ecosystem of preexisting biotic integrity with
				respect to species composition and community structure.
									(33)SequestrationThe term sequestration means
				the separation, isolation, or removal of greenhouse gases from the
				atmosphere.
								(34)Sequestration flowThe term sequestration flow
				means the uptake of greenhouse gases each year from sequestration practices, as
				calculated under section 732.
								(35)Sustainable techniqueThe term sustainable technique
				means an agricultural, forestry, or animal husbandry technique that does not
				result in—
									(A)a long-term net depletion of natural
				resources; or
									(B)a net emission of greenhouse gas during the
				lifecycle of biomass production, harvest, processing, and consumption.
									(36)UNFCCCThe term UNFCCC means the
				United Nations Framework Convention on Climate Change, done at New York on May
				9, 1992.
								AStopping and reversing greenhouse gas
				emissions
								711.Regulations; greenhouse gas tonnage
				limitation
									(a)RegulationsNot later than 18 months after the date of
				enactment of this title, the Administrator shall promulgate regulations to
				establish an allowance trading program to address emissions of greenhouse gases
				from affected units in the United States.
									(b)Greenhouse gas tonnage
				limitationBeginning in
				calendar year 2011, the annual tonnage limitation for the aggregate quantity of
				emissions of greenhouse gases from affected units in the United States shall be
				equal to—
										(1)for each of calendar years 2011 through
				2014, the aggregate quantity of emissions emitted from affected units in
				calendar year 2006, as determined by the Administrator based on certified and
				quality-assured continuous emissions monitoring data for greenhouse gases, or
				data that the Administrator determines to be of similar reliability for
				affected units without continuous monitoring systems, reported to the
				Administrator by affected units in accordance with this subtitle;
										(2)for calendar year 2015, the aggregate
				quantity of emissions emitted from affected units in calendar year 2001, as
				determined by the Administrator based on certified and quality-assured
				continuous emissions monitoring data for greenhouse gases, or data that the
				Administrator determines to be of similar reliability for affected units
				without continuous monitoring systems, reported to the Administrator by
				affected units in accordance with this subtitle;
										(3)for each of calendar years 2016 through
				2019, the aggregate quantity of emissions emitted from affected units during
				the calendar year that is 1 percent less than the aggregate quantity of
				emissions from affected units allowed pursuant to this section during the
				preceding calendar year; and
										(4)for calendar year 2020 and each calendar
				year thereafter, the aggregate quantity of emissions emitted during the
				calendar year that is 1.5 percent less than the aggregate quantity of emissions
				from affected units allowed pursuant to this section during the preceding
				calendar year, except as modified by the Administrator pursuant to section
				713.
										712.Scientific review of the safe climate
				level
									(a)Definition and objective of maintaining the
				safe climate level
										(1)FindingCongress finds that ratification by the
				Senate in 1992 of the UNFCCC, commitments which were affirmed by the President
				in 2002, established for the United States an objective of stabilization
				of greenhouse gas concentrations in the atmosphere at a level that would
				prevent dangerous anthropogenic interference with the climate
				system.
										(2)Definition of safe climate
				levelIn this section, the
				term safe climate level means the climate level referred to in
				paragraph (1).
										(b)Climate Science Advisory Panel
										(1)EstablishmentNot later than 270 days after the date of
				enactment of this title, the Administrator shall establish an advisory panel,
				to be known as the Climate Science Advisory Panel.
										(2)DutiesThe Panel shall—
											(A)inform Congress and the Administrator of
				the state of climate science;
											(B)not later than December 31, 2011, and not
				less frequently than every 4 years thereafter, issue a report that is endorsed
				by at least 7 members of the Panel that describes recommendations for the
				Administrator, based on the best available information in the fields of climate
				science, including reports from the Intergovernmental Panel on Climate Change,
				relating to—
												(i)the specific concentration, in parts per
				million, of all greenhouse gases in carbon dioxide equivalents at or below
				which constitutes the safe climate level; and
												(ii)the projected timeframe for achieving the
				safe climate level.
												(3)Composition
											(A)In generalThe Panel shall be composed of 8 climate
				scientists and 3 former Federal officials, as described in subparagraphs (B)
				through (D).
											(B)Climate scientistsNot later than 270 days after the date of
				enactment of this title, the President of the National Academy of Sciences
				shall appoint to serve on the Panel 8 climate scientists from among individuals
				who—
												(i)have earned doctorate degrees;
												(ii)have performed research in physical,
				biological, or social sciences, mathematics, economics, or related fields, with
				a particular focus on or link to 1 or more aspects of climate science;
												(iii)have records of peer-reviewed publications
				that include—
													(I)publications in main-stream, high-quality
				scientific journals (such as journals associated with respected scientific
				societies or those with a high impact factor, as determined by the Institute
				for Scientific Information);
													(II)recent publications relating to earth
				systems, and particularly relating to the climate system; and
													(III)a high publication rate, typically at least
				2 or 3 papers per year; and
													(iv)have participated in high-level committees,
				such as those formed by the National Academy of Sciences or by leading
				scientific societies.
												(C)RestrictionA majority of climate scientists appointed
				to the Panel under subparagraph (B) shall be participating, as of the date of
				appointment to the Panel, in active research in the physical or biological
				sciences, with a particular focus on or link to 1 or more aspects of climate
				science.
											(D)Federal officials
												(i)In generalSubject to clause (ii), the Administrator
				shall appoint as members of the Panel, the longest-serving former
				Administrators of the Environmental Protection Agency for each of the 3 most
				recent former Presidents.
												(ii)TimingThe 3 most recent former Presidents
				described in clause (i) shall be identified as of the deadline for appointments
				to the Panel under subparagraph (B) or (E)(ii), whichever is applicable.
												(iii)SubstitutesIf a former Administrator described in
				clause (i) declines appointment, or is unable to serve, as a member of the
				Panel, the Administrator shall appoint in place of the former
				Administrator—
													(I)the longest-serving former Administrator
				for the applicable President who agrees to serve; or
													(II)if no individual described in subclause (I)
				accepts appointment as a member of the Panel, the longest-serving Assistant
				Administrator for Air and Radiation for the applicable President who agrees to
				serve.
													(E)Terms of service and vacancies
												(i)TermsThe initial term of a member of the Panel
				shall be—
													(I)to the maximum extent practicable, the
				period covered by, and extending through the date of issuance of, each report
				under paragraph (2)(B); but
													(II)not longer than 4 years.
													(ii)Subsequent panels and reportsOn the issuance of each report under
				paragraph (2)(B)—
													(I)the Panel that submitted the report shall
				terminate; and
													(II)(aa)pursuant to subparagraphs (B) and (C), the
				President of the National Academy of Sciences shall appoint climate scientists
				(including at least 3 climate scientists who served as members of the preceding
				Panel) to serve as members of a new Panel by not later than 15 months after the
				deadline for issuance of the report under paragraph (2)(B); and
														(bb)pursuant to subparagraph (D), the
				Administrator shall appoint 3 Federal officials as members of the new Panel by
				the deadline described in item (aa).
														(iii)VacanciesVacancies in the membership of the
				Panel—
													(I)shall not affect the power of the remaining
				members to execute the functions of the Panel; and
													(II)shall be filled in the same manner in which
				the original appointment was made.
													(F)Chairperson and vice
				chairpersonThe Panel shall
				elect a Chairperson and Vice Chairperson as soon as practicable.
											(G)Compensation of membersA member of the Panel shall be compensated
				at a rate equal to the daily equivalent of the annual rate of basic pay
				prescribed for level IV of the Executive Schedule under section 5315 of title
				5, United States Code, for each day (including travel time) during which the
				member is engaged in the performance of the duties of the Panel.
											(H)Travel expensesA member of the Panel shall be allowed
				travel expenses, including per diem in lieu of subsistence, at rates authorized
				for an employee of an agency under subchapter I of chapter 57 of title 5,
				United States Code, while away from the home or regular place of business of
				the member in the performance of the duties of the Panel.
											(4)Staff
											(A)In generalThe Chairperson of the Panel may, without
				regard to the civil service laws (including regulations), appoint and terminate
				an executive director and such other additional personnel as are necessary to
				enable the Panel to perform the duties of the Panel.
											(B)Confirmation of executive
				directorThe employment of an
				executive director shall be subject to confirmation by the Panel.
											(C)Compensation
												(i)In generalExcept as provided in clause (ii), the
				Chairperson of the Panel may fix the compensation of the executive director and
				other personnel without regard to the provisions of chapter 51 and subchapter
				III of chapter 53 of title 5, United States Code, relating to classification of
				positions and General Schedule pay rates.
												(ii)ExceptionThe rate of pay for the executive director
				and other personnel shall not exceed the rate payable for level V of the
				Executive Schedule under section 5316 of title 5, United States Code.
												(D)Detail of Federal Government
				employees
												(i)In generalAn employee of the Federal Government may
				be detailed to the staff of the Panel without reimbursement.
												(ii)Treatment of detaileesThe detail of the employee shall be without
				interruption or loss of civil service status or privilege.
												(E)Procurement of temporary and intermittent
				servicesThe Chairperson or
				executive director of the Panel may procure temporary and intermittent services
				in accordance with section 3109(b) of title 5, United States Code, at rates for
				individuals that do not exceed the daily equivalent of the annual rate of basic
				pay prescribed for level V of the Executive Schedule under section 5316 of that
				title.
											(5)HearingsThe Panel may hold such hearings, meet and
				act at such times and places, take such testimony, and receive such evidence as
				the Panel considers advisable to carry out this section.
										(6)Information from Federal agencies
											(A)In generalThe Panel may secure directly from a
				Federal agency such information as the Panel considers necessary to carry out
				this section.
											(B)Provision of informationOn request of the Chairperson of the Panel,
				the head of the agency shall provide the information to the Panel.
											(7)Postal servicesThe Panel may use the United States mail in
				the same manner and under the same conditions as other agencies of the Federal
				Government.
										713.Required review of emission reductions
				needed to maintain the safe climate level
									(a)Review and determination regarding
				reduction rateNot later than
				December 31, 2015, the Administrator, after providing public notice and
				opportunity to comment, shall promulgate a final rule pursuant to which the
				Administrator shall review the reduction rate for greenhouse gas emissions
				required under section 711(b)(4) and determine—
										(1)whether to—
											(A)accept the recommendations of the Panel
				under section 712(b)(2)(B) regarding the safe climate level and the timeframe
				for achieving the safe climate level; or
											(B)establish a different safe climate level or
				timeframe, together with a detailed explanation of the justification of the
				Administrator for rejection of the recommendations of the Panel; and
											(2)whether, in order to achieve the safe
				climate level within the timeframe described in paragraph (1), the reduction
				rate under section 711(b)(4) is most accurately characterized as
				requiring—
											(A)the appropriate level of emission
				reductions;
											(B)lesser emission reductions than are
				necessary; or
											(C)greater emission reductions than are
				necessary.
											(b)Modification of reduction rate
										(1)In generalIf the Administrator makes a determination
				described in subparagraph (B) or (C) of subsection (a)(2), the final rule
				promulgated pursuant to subsection (a) shall establish a required level of
				emissions reductions for each calendar year, beginning with calendar year 2020,
				based on the considerations described in paragraph (2).
										(2)Considerations
											(A)Primary considerationIn establishing the required level of
				emission reductions pursuant to paragraph (1), the Administrator shall take
				into consideration primarily the emission reductions necessary to stabilize
				atmospheric greenhouse gas concentrations at the safe climate level within the
				timeframe specified under section 712(b)(2)(B).
											(B)Secondary considerationsIn establishing the required level of
				emission reductions pursuant to paragraph (1), in addition to the primary
				consideration described in paragraph (1), the Administrator shall take into
				consideration—
												(i)technological capability to reduce
				greenhouse gas emissions;
												(ii)the progress that foreign countries have
				made toward reducing their greenhouse gas emissions;
												(iii)the economic impacts within the United
				States of implementing this subtitle, including impacts on the major emitting
				sectors; and
												(iv)the economic impacts within the United
				States of inadequate action.
												(c)Enforcement provision
										(1)In generalIf the Administrator fails to meet a
				deadline for promulgation of any regulation under subsection (a), the
				Administrator shall withhold from allocation to covered units that would
				otherwise be entitled to an allocation of allowances under this subtitle a
				total of 10 percent of the allowances for each covered unit for each year after
				the deadline until the Administrator promulgates the applicable
				regulation.
										(2)Return of allowancesOn promulgation of a delayed regulation
				described in paragraph (1), the Administrator shall distribute any allowances
				withheld under that paragraph—
											(A)among the covered units from which the
				allowances were withheld; and
											(B)in accordance with the applicable formula
				under section 716.
											(d)Subsequent rulemakings
										(1)In generalNot later than December 31, 2019, and every
				4 years thereafter, the Administrator shall promulgate a new final rule
				described in subsection (a) in accordance with this section.
										(2)Effective
				dateIf a new final rule
				promulgated pursuant to paragraph (1) changes a level of emission reductions
				required under the preceding final rule, the effective date of the new final
				rule shall be January 1 of the calendar year that is 5 years after the deadline
				for promulgation of the new final rule under paragraph (1).
										714.Distribution of allowances between auctions
				and allocations; nature of allowances
									(a)Distribution of allowances between auctions
				and allocations
										(1)In generalFor each calendar year, the total quantity
				of allowances to be auctioned and allocated under this subtitle shall be equal
				to the annual tonnage limitation for emissions of greenhouse gases from
				affected units specified in section 711 for the calendar year.
										(2)DistributionThe proportion of allowances to be
				auctioned pursuant to section 715 and allocated pursuant to section 716 for
				each calendar year beginning in calendar year 2011 shall be as follows:
											
												Percentages of Allowances To Be Auctioned and
				Allocated
												
													
														Calendar
						yearPercentage to be
						auctionedPercentage to
						be allocated
														
													
													
														20111585
														
														20121882
														
														20132179
														
														20142476
														
														20152773
														
														20163070
														
														20173367
														
														20183664
														
														20193961
														
														20204258
														
														20214555
														
														20224852
														
														20235149
														
														20245446
														
														20255743
														
														20266040
														
														20276337
														
														20286634
														
														20296941
														
														20307228
														
														20317525
														
														20328020
														
														20338515
														
														20349010
														
														2035955
														
														2036 and
						thereafter1000
														
													
												
											
										(b)Nature of allowancesAn allowance—
										(1)shall not be considered to be a property
				right; and
										(2)may be terminated or limited by the
				Administrator.
										(c)No judicial reviewAn auction or allocation of an allowance by
				the Administrator shall not be subject to judicial review.
									715.Auction of allowances
									(a)In generalNot later than 2 years after the date of
				enactment of this title, the Administrator shall promulgate regulations
				establishing a procedure for the auction of the quantity of allowances
				specified in section 714(a) for each calendar year.
									(b)Deposit of proceedsThe Administrator shall deposit all
				proceeds from auctions conducted under this section in the Fund for use in
				accordance with section 717.
									716.Allocation of allowances
									(a)Allocation to new covered units
										(1)EstablishmentFor each calendar year, the Administrator,
				in consultation with the Secretary of Energy, shall, based on projections of
				electricity output for new covered units, promulgate regulations
				establishing—
											(A)a reserve of allowances to be allocated
				among new covered units for the calendar year; and
											(B)the methodology for allocating those
				allowances among new covered units.
											(2)LimitationThe number of allowances allocated under
				paragraph (1) during a calendar year shall be not more than 3 percent of the
				total number of allowances allocated among covered units for the calendar
				year.
										(3)Unused allowancesFor each calendar year, the Administrator
				shall reallocate to each covered unit any unused allowances from the new unit
				reserve established under paragraph (1) in the proportion that—
											(A)the number of allowances allocated to each
				covered unit for the calendar year; bears to
											(B)the number of allowances allocated to all
				covered units for the calendar year.
											(b)Allocation to covered units that are not
				new covered units
										(1)Timing of allocationsSubject to subsection (c), the
				Administrator shall allocate allowances among covered units that are not new
				covered units—
											(A)not later than December 31, 2007, for
				calendar year 2011; and
											(B)not later than December 31 of calendar year
				2008 and of each calendar year thereafter, for each fourth calendar year that
				begins after that December 31.
											(2)Allocations
											(A)In generalSubject to subsection (c), the
				Administrator shall allocate to each covered unit that is not a new covered
				unit a quantity of allowances that is equal to the product obtained by
				multiplying—
												(i)the quantity of allowances available for
				allocation under this subsection; and
												(ii)the quotient obtained by dividing—
													(I)the annual average quantity of electricity
				generated by the unit (including only incremental nuclear generation for
				nuclear generating units) during the most recent 3-calendar year period for
				which data is available, updated each calendar year and measured in megawatt
				hours; by
													(II)the difference between—
														(aa)the total of the average quantities
				calculated under subclause (I) for all covered units; and
														(bb)the quantity of electricity generated by
				all affected units and new affected units that, pursuant to subsection (c), do
				not receive any allowances.
														(B)Quantity to be allocatedFor each calendar year, the quantity of
				allowances allocated under subparagraph (A) to covered units that are not new
				covered units shall be equal to the difference between—
												(i)the annual tonnage limitation for emissions
				of greenhouse gases from affected units specified in section 711 for the
				calendar year, as modified, if applicable, under section 713; and
												(ii)the quantity of allowances reserved under
				subsection (a) for the calendar year.
												(c)Coal-fired affected units and new affected
				units
										(1)In generalNotwithstanding any other provision of this
				subtitle, no allowance shall be allocated under this subtitle to a coal-fired
				affected unit or a coal-fired new affected unit unless the affected unit or new
				affected unit—
											(A)is powered by qualifying advanced clean
				coal technology, as defined pursuant to paragraph (2); or
											(B)entered operation before January 1,
				2007.
											(2)Definition of qualifying advanced clean
				coal technology
											(A)In generalNot later than 18 months after the date of
				enactment of this title, the Administrator, by regulation, shall define the
				term qualifying advanced clean coal technology with respect to
				electric power generation.
											(B)RequirementIn promulgating a definition pursuant to
				subparagraph (A), the Administrator shall ensure that the term qualifying
				advanced clean coal technology reflects advances in available
				technology, taking into consideration—
												(i)net thermal efficiency;
												(ii)measures to capture and sequester carbon
				dioxide; and
												(iii)output-based emission rates for—
													(I)carbon dioxide;
													(II)sulfur dioxide;
													(III)oxides of nitrogen;
													(IV)filterable and condensable particulate
				matter; and
													(V)mercury.
													(C)Review and revision
												(i)In generalNot later than July 1, 2009, and each July
				1 of every second year thereafter, the Administrator shall review and, if
				appropriate, revise the definition under subparagraph (A) based on
				technological advances during the preceding 2 calendar years.
												(ii)Notice and comment requiredSubject to clause (iii), after the initial
				definition is established under subparagraph (A), no subsequent review or
				revision under this subparagraph shall be subject to the notice and comment
				provisions of section 307 of this Act or of section 553 of title 5, United
				States Code.
												(iii)EffectNothing in clause (ii) precludes the
				application of the notice and comment provisions of section 307 of this Act or
				of section 553 of title 5, United States Code, as the Administrator determines
				to be practicable.
												717.Climate Action Trust Fund
									(a)Establishment and Administration
										(1)In generalThere is established in the general fund of
				the Treasury a fund, to be known as the Climate Action Trust Fund,
				consisting of—
											(A)such amounts as are deposited in the Fund
				under paragraph (2); and
											(B)any interest earned on investment of
				amounts in the Fund under paragraph (4).
											(2)Transfers to FundThe Secretary of the Treasury shall deposit
				in the Fund amounts equivalent to the proceeds received by the Administrator as
				a result of the conduct of auctions of allowances under section 715.
										(3)Expenditures from Fund
											(A)In generalSubject to subparagraphs (B) and (C), the
				Administrator shall use amounts in the Fund to carry out the programs described
				in this section.
											(B)Administrative expensesOf amounts in the Fund, there shall be made
				available to pay the administrative expenses necessary to carry out this title,
				as adjusted for changes beginning on January 1, 2007, in accordance with the
				Consumer Price Index for All-Urban Consumers published by the Department of
				Labor—
												(i)$90,000,000 for each fiscal year, to the
				Administrator; and
												(ii)$30,000,000 for each fiscal year, to the
				Secretary of Agriculture.
												(C)PanelOf amounts in the Fund, there shall be made
				available to pay the expenses of the Panel under section 712 $7,000,000 for
				each fiscal year, as adjusted for changes beginning on January 1, 2007, in
				accordance with the Consumer Price Index for All-Urban Consumers published by
				the Department of Labor.
											(4)Investment of amounts
											(A)In generalThe Secretary of Treasury shall invest such
				portion of the Fund as is not, in the judgment of the Administrator, required
				to meet current withdrawals.
											(B)Interest-bearing obligationsInvestments may be made only in
				interest-bearing obligations of the United States.
											(C)Acquisition of obligationsFor the purpose of investments under
				paragraph (1), obligations may be acquired—
												(i)on original issue at the issue price;
				or
												(ii)by purchase of outstanding obligations at
				the market price.
												(D)Sale of obligationsAny obligation acquired by the Fund may be
				sold by the Administrator at the market price.
											(E)Return of proceeds to FundThe interest on, and the proceeds from the
				sale or redemption of, any obligations held in the Fund shall be credited to,
				and form a part of, the Fund.
											(5)RegulationsNot later than 2 years after the date of
				enactment of this title, the Administrator, in consultation with the Secretary
				of Energy, shall promulgate such regulations as are necessary to administer the
				Fund in accordance with this section.
										(b)Uses of Fund
										(1)No further appropriationThe Administrator shall distribute amounts
				in the Fund for use in accordance with this section, without further
				appropriation.
										(2)Regulations
											(A)In generalNot later than 3 years after the date of
				enactment of this title, the Administrator, in consultation with the Secretary
				of Energy, shall promulgate regulations establishing an innovative low- and
				zero-emitting carbon technologies program, a clean coal technologies program,
				and an energy efficiency technology program that include—
												(i)the funding mechanisms that will be
				available to support the development and deployment of the technologies
				addressed by each program, including low-interest loans, loan guarantees,
				grants, and financial awards; and
												(ii)the criteria for the methods by which
				proposals will be funded to develop and deploy the technologies.
												(B)Revision of criteriaNot later than January 1, 2014, and every 3
				years thereafter, the Administrator shall review and, if appropriate, revise,
				based on technological advances, the criteria referred to in subparagraph
				(A)(ii).
											(C)Adaptation assistance for workers and
				communitiesNot later than 3
				years after the date of enactment of this title, the Administrator, in
				consultation with the Secretary of Energy, shall promulgate regulations
				governing the distribution of funds pursuant to subsection (g).
											(c)Innovative low- and zero-emitting carbon
				electricity generation technologies program
										(1)In generalFor each calendar year, of amounts
				remaining in the Fund after making the expenditures described in subparagraphs
				(B) and (C) of subsection (a)(3), the Administrator shall use not more than 35
				percent to support the development and deployment of low- and zero-emitting
				carbon electricity generation technologies.
										(2)RegulationsThe regulations establishing the innovative
				low- and zero-emitting carbon electricity generation technologies program
				referred to in subsection (b)(2)(A) shall establish the areas of technology
				development that will qualify for funding under that program, including
				technologies for the generation of electricity from renewable energy
				sources.
										(d)Clean coal technologies program
										(1)In generalFor each calendar year, of amounts
				remaining in the Fund after making the expenditures described in subparagraphs
				(B) and (C) of subsection (a)(3), the Administrator shall use not more than 20
				percent to support the development and deployment of clean coal
				technologies.
										(2)RegulationsThe regulations establishing the clean coal
				technologies program referred to in subsection (b)(2)(A) shall establish the
				criteria for use in defining qualifying clean coal technologies for electric
				power generation, while ensuring that those technologies represent an advance
				in available technology, taking into consideration net thermal efficiency and
				measures to capture and sequester carbon dioxide.
										(e)Energy efficiency technology
				program
										(1)In generalFor each calendar year, of amounts
				remaining in the Fund after making the expenditures described in subparagraphs
				(B) and (C) of subsection (a)(3), the Administrator shall use not more than 15
				percent to support the development and deployment of technologies for
				increasing the efficiency of energy end use in buildings and industry.
										(2)RegulationsThe regulations establishing the energy
				efficiency program referred to in subsection (b)(2)(A) shall establish the
				areas of technology development that will qualify for funding under the energy
				efficiency program.
										(f)Federal funding of research into and
				development of energy and efficiency technologiesFor each calendar year, the Administrator
				shall use not more than 10 percent of the amounts in the Fund to support
				research into and development of energy and efficiency technologies.
									(g)Adaptation assistance for workers and
				communities negatively affected by climate change and greenhouse gas
				regulationFor each calendar
				year, of amounts remaining in the Fund after making the expenditures described
				in subparagraphs (B) and (C) of subsection (a)(3), the Administrator shall use
				at least 10 percent to provide adaptation assistance for workers and
				communities—
										(1)to address local or regional impacts of
				climate change and the impacts, if any, from greenhouse gas regulation,
				including by providing assistance to displaced workers and disproportionately
				affected communities; and
										(2)to mitigate impacts of climate change and
				the impacts, in any, from greenhouse gas regulation on low-income energy
				consumers.
										(h)Fish and wildlife habitat
										(1)In generalFor each calendar year, of amounts
				remaining in the Fund after making the expenditures described in subparagraphs
				(B) and (C) of subsection (a)(3), the Administrator shall use at least 10
				percent to mitigate the impacts of climate change on fish and wildlife habitat
				in accordance with this subsection.
										(2)Wildlife restoration fund
											(A)In generalFor each calendar year, the Administrator
				shall transfer not less than 70 percent of the amounts made available under
				paragraph (1) to the Federal aid to wildlife restoration fund established under
				section 3(a)(1) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C.
				669b(a)(1))—
												(i)to carry out climate change impact
				mitigation actions pursuant to comprehensive wildlife conservation strategies;
				and
												(ii)to provide relevant information, training,
				monitoring, and other assistance to develop climate change impact mitigation
				and adaptation plans and integrate the plans into State comprehensive wildlife
				conservation strategies.
												(B)AvailabilityAmounts transferred to the Federal aid to
				wildlife restoration fund under this paragraph shall—
												(i)be available, without further
				appropriation, for obligation and expenditure; and
												(ii)remain available until expended.
												(3)Protection of natural resources
											(A)In generalFor each calendar year, the Administrator,
				in consultation with the Secretary of Agriculture, the Secretary of Commerce,
				the Chief of Engineers, and State and national wildlife conservation
				organizations, shall transfer not more than 30 percent of the funds made
				available under paragraph (1) to the Secretary of the Interior for use in
				carrying out Federal and State programs and projects—
												(i)to protect natural communities that are
				most vulnerable to climate change;
												(ii)to restore and protect natural resources
				that directly guard against damages from climate change events; and
												(iii)to restore and protect ecosystem services
				that are most vulnerable to climate change.
												(B)AdministrationAmounts transferred to the Secretary of the
				Interior under this paragraph shall—
												(i)be available, without further
				appropriation, for obligation and expenditure;
												(ii)remain available until expended;
												(iii)(I)be obligated not later than 2 years after
				the date of transfer; or
													(II)if the amounts are not obligated in
				accordance with subclause (I), be transferred to the Federal aid to wildlife
				restoration fund for use in accordance with paragraph (2); and
													(iv)supplement, and not supplant, the amount of
				Federal, State, and local funds otherwise expended to carry out programs and
				projects described in subparagraph (A).
												(C)Programs and projectsPrograms and projects for which funds may
				be used under this paragraph include—
												(i)Federal programs and projects—
													(I)to identify Federal land and water at
				greatest risk of being damaged or depleted by climate change;
													(II)to monitor Federal land and water to allow
				for early detection of impacts;
													(III)to develop adaptation strategies to
				minimize the damage; and
													(IV)to restore and protect Federal land and
				water at the greatest risk of being damaged or depleted by climate
				change;
													(ii)Federal programs and projects to identify
				climate change risks and develop adaptation strategies for natural grassland,
				wetlands, migratory corridors, and other habitats vulnerable to climate change
				on private land enrolled in—
													(I)the wetlands reserve program established
				under subchapter C of chapter 1 of subtitle D of title XII of the Food Security
				Act of 1985 (16 U.S.C. 3837 et seq.);
													(II)the grassland reserve program established
				under subchapter C of chapter 2 of subtitle D of title XII of that Act (16
				U.S.C. 3838n et seq.); and
													(III)the wildlife habitat incentive program
				established under section 1240N of that Act (16 U.S.C. 3839bb–1);
													(iii)programs and projects under the North
				American Wetlands Conservation Act (16 U.S.C. 4401 et seq.), the North American
				Bird Conservation Initiative, and the Neotropical Migratory Bird Conservation
				Act (16 U.S.C. 6101 et seq.) to protect habitat for migratory birds that are
				vulnerable to climate change impacts;
												(iv)programs and projects—
													(I)to identify coastal and marine resources
				(such as coastal wetlands, coral reefs, submerged aquatic vegetation, shellfish
				beds, and other coastal or marine ecosystems) at the greatest risk of being
				damaged by climate change;
													(II)to monitor those resources to allow for
				early detection of impacts;
													(III)to develop adaptation strategies;
													(IV)to protect and restore those resources;
				and
													(V)to integrate climate change adaptation
				requirements into State plans developed under the coastal zone management
				program established under the Coastal Zone Management Act of 1972 (16 U.S.C.
				1451 et seq.), the national estuary program established under section 320 of
				the Federal Water Pollution Control Act (33 U.S.C. 1330), the Coastal and
				Estuarine Land Conservation Program established under the fourth proviso of the
				matter under the heading procurement, acquisition, and construction (including transfers of
				funds) of title II of the Departments of Commerce,
				Justice, and State, the Judiciary, and Related Agencies Appropriations Act,
				2002 (16 U.S.C. 1456d), or other comparable State programs;
													(v)programs and projects to conserve habitat
				for endangered species and species of conservation concern that are vulnerable
				to the impact of climate change;
												(vi)programs and projects under the Forest
				Legacy Program established under section 7 of the Cooperative Forestry
				Assistance Act (16 U.S.C. 2103c), to support State efforts to protect
				environmentally sensitive forest land through conservation easements to provide
				refuges for wildlife;
												(vii)other Federal or State programs and
				projects identified by the heads of agencies described in subparagraph (A) as
				high priorities—
													(I)to protect natural communities that are
				most vulnerable to climate change;
													(II)to restore and protect natural resources
				that directly guard against damages from climate change events; and
													(III)to restore and protect ecosystem services
				that are most vulnerable to climate change;
													(viii)to address climate change in Federal land
				use planning and plan implementation and to integrate climate change adaptation
				strategies into—
													(I)comprehensive conservation plans prepared
				under section 4(e) of the National Wildlife Refuge System Administration Act of
				1966 (16 U.S.C. 668dd(e));
													(II)general management plans for units of the
				National Park System;
													(III)resource management plans of the Bureau of
				Land Management; and
													(IV)land and resource management plans under
				the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C.
				1600 et seq.) and the National Forest Management Act of 1976 (16 U.S.C. 1600 et
				seq.); and
													(ix)projects to promote sharing of information
				on climate change wildlife impacts and mitigation strategies across agencies,
				including funding efforts to strengthen and restore habitat that improves the
				ability of fish and wildlife to adapt successfully to climate change through
				the Wildlife Conservation and Restoration Account established by section
				3(a)(2) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C.
				669b(a)(2)).
												718.Early reduction credits
									(a)RegulationsNot later than 2 years after the date of
				enactment of this title, the Administrator shall promulgate regulations that
				provide for the issuance on a 1-time basis, certification, and use of early
				reduction credits for greenhouse gas reduction or sequestration projects
				carried out during any of calendar years 2000 through 2010.
									(b)Eligible projectsA greenhouse gas reduction or sequestration
				project shall be eligible for early reduction credits if the project—
										(1)is carried out in the United States;
										(2)meets the standards contained in
				regulations promulgated by the Administrator under subsection (a) that the
				Administrator determines to be applicable to the project, including consistency
				with the requirements of—
											(A)paragraphs (2) through (5) of section
				736(a), with respect to greenhouse gas reduction projects; and
											(B)section 732(a), with respect to
				sequestration projects; and
											(3)was reported—
											(A)under section 1605(b) of the Energy Policy
				Act of 1992 (42 U.S.C. 13385(b)); or
											(B)to a State or regional greenhouse gas
				registry.
											(c)Limitation
										(1)In generalThe aggregate quantity of early reduction
				credits available for greenhouse gas reduction or sequestration projects for
				the period of calendar years 2000 through 2010 shall not exceed 10 percent of
				the tonnage limitation for calendar year 2011 for emissions of greenhouse gases
				from affected units under section 711.
										(2)No other exceedance of tonnage
				limitationNo provision of
				this subtitle (other than paragraph (1)) or any regulation promulgated under
				this subtitle authorizes the issuance or use of a quantity of credits greater
				than the annual tonnage limitation for emissions of greenhouse gases from
				affected units for a calendar year.
										719.Recognition and use of international
				credits
									(a)Use of international credits
										(1)In generalExcept as provided in this section and
				section 720, the owner of each affected unit may satisfy the obligation of the
				affected unit under section 722 to surrender a quantity of credits associated
				with the greenhouse gas emissions of the affected unit by submitting
				international credits representing up to 25 percent of the total annual
				submission requirements of the affected unit.
										(2)New affected unitsThe owner of a new affected unit may
				satisfy up to 50 percent of the obligation of the new affected unit under
				section 722 to surrender a quantity of credits associated with the greenhouse
				gas emissions of the new affected unit by submitting international
				credits.
										(b)Facility certificationThe owner of an affected unit who submits
				an international credit under this section shall certify that the international
				credit—
										(1)has not been retired from use in the
				registry of the applicable foreign country; and
										(2)satisfies the requirements of subsection
				(c) or (d).
										(c)International credits from countries with
				mandatory greenhouse gas limitsThe owner of an affected unit may submit an
				international credit under this subsection if—
										(1)the international credit is issued by a
				foreign country pursuant to a governmental program that imposes mandatory
				absolute tonnage limits on greenhouse gas emissions from the country or 1 or
				more industry sectors pursuant to protocols adopted through the UNFCCC process;
				and
										(2)the Administrator has promulgated
				regulations, taking into consideration applicable UNFCCC protocols, approving
				for use under this subsection international credits from such categories of
				countries as the regulations establish, and the regulations permit the use of
				international credits from the foreign country that issued the credit.
										(d)International credits from countries
				without mandatory greenhouse gas limits
										(1)In generalSubject to paragraph (2), the owner of an
				affected unit may submit an international credit under this subsection
				if—
											(A)the international credit is issued by a
				foreign country that has not imposed mandatory absolute tonnage limits on
				greenhouse gas emissions from the country or 1 or more industry sectors
				pursuant to protocols adopted through the UNFCCC process;
											(B)the international credit is issued pursuant
				to protocols adopted through the UNFCCC process; and
											(C)the Administrator has promulgated
				regulations, taking into consideration applicable UNFCCC protocols, approving
				for use under this subsection international credits from such categories of
				countries as the regulations establish, and the regulations permit the use of
				international credits from the foreign country that issued the credit.
											(2)Decision on continued
				approvalNot later than
				December 31, 2015, the Administrator shall determine, pursuant to the
				regulations promulgated under paragraph (1)(C), whether to continue to approve
				for use under this subsection international credits from any country
				that—
											(A)has not imposed mandatory absolute tonnage
				limits on greenhouse gas emissions from the country or 1 or more industry
				sectors pursuant to protocols adopted through the UNFCCC process; and
											(B)generates more than 0.5 percent of global
				greenhouse gas emissions as of 2010 or as of the most recent year for which
				data are available.
											720.Avoiding significant economic harm
									(a)In generalPursuant to the regulations promulgated
				under this section, the Administrator may permit affected units—
										(1)to use allowances in a calendar year before
				the calendar year for which the allowances were allocated; and
										(2)to increase the use by the affected units
				of international credits up to 50 percent of the total annual submission
				requirements of the affected units under section 722.
										(b)Regulations
										(1)In generalNot later than 3 years after the date of
				enactment of this title, the Administrator, in coordination with the Secretary
				of the Treasury, shall promulgate regulations requiring the continuous
				monitoring of the operation of the carbon market and the effect of that market
				on the economy of the United States.
										(2)RequirementsThe regulations shall—
											(A)establish the criteria for determining
				whether allowance prices have reached and sustained a level that is causing or
				will cause significant harm to the economy of the United States; and
											(B)take into consideration—
												(i)the obligation of the United States under
				this subtitle to stabilize greenhouse gas concentrations in the atmosphere at
				the safe climate level; and
												(ii)the costs of the anticipated impacts of
				climate change in the United States.
												(3)Prevention of economic harmIf the Administrator determines that
				allowance prices have reached and sustained a level that is causing or will
				cause significant harm to the economy of the United States, the regulations
				shall establish—
											(A)a program under which an affected unit may
				use allowances in a calendar year before the calendar year for which the
				allowances were allocated, including—
												(i)a requirement that allowances borrowed from
				the allocation of a future year reduce the allocation of allowances to the
				affected unit for the future year on a 1-to-1 basis;
												(ii)a requirement for payment of interest on
				borrowed allowances requiring the submission of additional credits upon
				repayment of the allowances equal to the product obtained by
				multiplying—
													(I)the number of years between the advance use
				of allowances by an affected unit under clause (i) and the submission of
				additional credits under this clause; and
													(II)the sum obtained by adding—
														(aa)the Federal short-term rate, as defined
				pursuant to section 1274(d)(1)(C)(i) of the Internal Revenue Code of 1986;
				and
														(bb)2 percent; and
														(iii)a limitation that in no event may an
				affected unit—
													(I)satisfy more than 10 percent of the
				obligation of the affected unit under section 722 to surrender allowances by
				submitting allowances in a calendar year before the calendar year for which the
				allowances were allocated; and
													(II)use allowances in a calendar year that is
				more than 5 years before the calendar year for which the allowances were
				allocated; and
													(B)a program under which the owner of an
				affected unit may satisfy the obligation of the affected unit under section 722
				to surrender allowances for the calendar year in which the determination is
				made by submitting international credits representing up to 50 percent of the
				total annual submission requirements of the affected unit.
											721.Use and transfer of credits
									(a)Use in other greenhouse gas allowance
				trading programs
										(1)In generalA credit obtained under this subtitle may
				be used in any other greenhouse gas allowance trading program, including a
				program of 1 or more States or subdivisions of States, that is approved by the
				Administrator and an authorized official for the other program for use of the
				allowance.
										(2)ReciprocityA credit obtained from another greenhouse
				gas trading program, including a program of 1 or more States or subdivisions of
				States, that is approved by the Administrator and an authorized official for
				the other program may be used in the trading program under this title.
										(b)Allowance Use before applicable calendar
				yearExcept as provided in
				section 720, an allowance auctioned or allocated under this subtitle may not be
				used before the calendar year for which the allowance was auctioned or
				allocated.
									(c)Transfer
										(1)In generalExcept as provided in paragraph (2), the
				transfer of a credit shall not take effect until receipt and recording by the
				Administrator of a written certification of the transfer that is executed by an
				authorized official of the person making the transfer.
										(2)Special rule for allowancesNotwithstanding paragraph (1), the transfer
				of an allowance auctioned or allocated under this subtitle may take effect
				before the calendar year for which the allowance was auctioned or
				allocated.
										(d)Banking of creditsAny affected unit may use a credit obtained
				under this subtitle in the calendar year for which the credit was auctioned or
				allocated, or in a subsequent calendar year, to demonstrate compliance with
				section 722.
									722.Compliance and enforcement
									(a)In generalFor calendar year 2011 and each calendar
				year thereafter, the owner of each affected unit shall surrender to the
				Administrator a quantity of credits that is equal to the total tons of carbon
				dioxide or, with respect to other greenhouse gases, tons in carbon dioxide
				equivalent, associated with the combustion by the affected unit of greenhouse
				gas-emitting fuels during the calendar year.
									(b)RegulationsNot later than 2 years after the date of
				enactment of this title, the Administrator shall promulgate regulations
				establishing the procedures for the surrender of credits.
									(c)PenaltyThe owner of an affected unit that emits
				greenhouse gases associated with the combustion by the affected unit of a
				greenhouse gas-emitting fuel in excess of the number of credits that the owner
				of the affected unit holds for use of the affected unit for the calendar year
				shall—
										(1)submit to the Administrator 1.3 credits for
				each metric ton of excess greenhouse gas emissions of the affected unit;
				and
										(2)pay an excess emissions penalty equal to
				the product obtained by multiplying—
											(A)the number of tons of carbon dioxide, or
				the carbon dioxide equivalent of other greenhouse gases, emitted in excess of
				the total quantity of credits held by the affected unit; and
											(B)(i)except as provided in clause (ii), $100, as
				adjusted for changes beginning on January 1, 2007, in accordance with the
				Consumer Price Index for All-Urban Consumers published by the Department of
				Labor; or
												(ii)if the average market price for a metric
				ton of carbon dioxide equivalent during a calendar year exceeds $60, $200, as
				adjusted for changes beginning on January 1, 2007, in accordance with the
				Consumer Price Index for All-Urban Consumers published by the Department of
				Labor.
												BOffset credits
								731.Outreach initiative on revenue enhancement
				for agricultural producers
									(a)PurposesThe purposes of this subtitle are to
				achieve climate benefits, reduce overall costs to the United States economy,
				and enhance revenue for domestic agricultural producers, foresters, and other
				landowners by—
										(1)establishing procedures by which domestic
				agricultural producers, foresters, and other landowners can measure and report
				reductions in greenhouse gas emissions and increases in sequestration;
				and
										(2)publishing a handbook of guidance for
				domestic agricultural producers, foresters, and other landowners to market
				emission reductions to companies.
										(b)EstablishmentThe Secretary of Agriculture, acting
				through the Chief of the Natural Resources Conservation Service, the Chief of
				the Forest Service, the Administrator of the Cooperative State Research,
				Education, and Extension Service, and land-grant colleges and universities, in
				consultation with the Administrator and the heads of other appropriate
				departments and agencies, shall establish an outreach initiative to provide
				information to agricultural producers, agricultural organizations, foresters,
				and other landowners about opportunities under this subtitle to earn new
				revenue.
									(c)ComponentsThe initiative under this section—
										(1)shall be designed to ensure that, to the
				maximum extent practicable, agricultural organizations and individual
				agricultural producers, foresters, and other landowners receive detailed
				practical information about—
											(A)opportunities to earn new revenue under
				this subtitle;
											(B)measurement protocols, monitoring,
				verifying, inventorying, registering, insuring, and marketing offsets under
				this title;
											(C)emerging domestic and international markets
				for energy crops, allowances, and offsets; and
											(D)local, regional, and national databases and
				aggregation networks to facilitate achievement, measurement, registration, and
				sales of offsets;
											(2)shall provide—
											(A)outreach materials, including the handbook
				published under subsection (d)(1), to interested parties;
											(B)workshops; and
											(C)technical assistance; and
											(3)may include the creation and development of
				regional marketing centers or coordination with existing centers (including
				centers within the Natural Resources Conservation Service or the Cooperative
				State Research, Education, and Extension Service or at land-grant colleges and
				universities).
										(d)Handbook
										(1)In generalNot later than 2 years after the date of
				enactment of this title, the Secretary of Agriculture, in consultation with the
				Administrator and after public input, shall publish a handbook for use by
				agricultural producers, agricultural cooperatives, foresters, other landowners,
				offset buyers, and other stakeholders that provides easy-to-use guidance on
				achieving, reporting, registering, and marketing offsets.
										(2)DistributionThe Secretary of Agriculture shall ensure,
				to the maximum extent practicable, that the handbook is distributed widely
				through land-grant colleges and universities and other appropriate
				institutions.
										732.Offset measurement for agricultural,
				forestry, wetlands, and other land use-related sequestration projects
									(a)In generalNot later than 2 years after the date of
				enactment of this title, the Secretary of Agriculture, in consultation with the
				Administrator, shall promulgate regulations establishing the requirements
				regarding the issuance, certification, and use of offset credits for greenhouse
				gas reductions from agricultural, forestry, wetlands, and other land
				use-related sequestration projects, including requirements—
										(1)for a region-specific discount factor for
				business-as-usual practices for specific types of sequestration projects, in
				accordance with subsection (c);
										(2)that ensure that the reductions are real,
				additional, verifiable, and enforceable;
										(3)that address leakage;
										(4)that the reductions are not otherwise
				required by any law (including a regulation) or other legally binding
				requirement;
										(5)for the quantification, monitoring,
				reporting, and verification of the reductions;
										(6)that ensure that offset credits are limited
				in duration to the period of sequestration of greenhouse gases, and rectify any
				loss of sequestration other than a loss caused by an error in calculation
				identified under this subtitle, by requiring the submission of additional
				credits of an equivalent quantity to the lost sequestration; and
										(7)that quantify sequestration flow.
										(b)Eligibility To create offset
				credits
										(1)In generalA sequestration project that commences
				operation on or after January 1, 2011, is eligible to create offset credits
				under this subtitle if the sequestration project satisfies the other applicable
				requirements of this subtitle.
										(2)Exception for agricultural
				projectsNotwithstanding
				paragraph (1), sequestration flow from an agricultural project that occurs on
				or after January 1, 2011, may provide the basis for offset credits under this
				subtitle regardless of the date on which the agricultural sequestration project
				to which the sequestration flow is attributable commenced, if the project
				satisfies the other applicable requirements of this subtitle.
										(c)Discounting for business-as-usual
				practices
										(1)In generalIn order to streamline the availability of
				offset credits for agricultural and other land use-related sequestration
				projects, the regulations promulgated under subsection (a) shall provide for
				the calculation and reporting of region-specific discount factors by the
				Secretary of Agriculture—
											(A)to be used by developers of agricultural
				projects and other land use-related sequestration projects; and
											(B)to account for business-as-usual practices
				for specific types of sequestration projects.
											(2)CalculationUnless otherwise provided in this subtitle,
				the region-specific discount factor for business-as-usual practices for
				sequestration projects shall be calculated by dividing—
											(A)the difference between—
												(i)the quantity of greenhouse gases
				sequestered in the region as a result of the offset practice under this
				subtitle; and
												(ii)the quantity of greenhouse gases
				sequestered in the region as a result of the projected business-as-usual
				implementation of the applicable offset practice; by
												(B)the quantity of greenhouse gases
				sequestered in the region as a result of the offset practice under this
				subtitle.
											(3)Requirements
											(A)In generalThe regulations promulgated under this
				section shall, to the maximum extent practicable—
												(i)define geographic regions with reference to
				land that has similar agricultural characteristics; and
												(ii)subject to subparagraph (B), define
				baseline historical reference periods for each category of sequestration
				practice, using the most recent period of sufficient length for which there are
				reasonably comprehensive data available.
												(B)ExceptionIf the Secretary of Agriculture determines
				that entities have increased implementation of the relevant offset practice
				during the most recent period in anticipation of legislation granting credit
				for the offsets, the regulations described in subparagraph (A)(ii) may define
				baseline historical reference periods for each category of sequestration
				practice using an earlier period.
											(d)Quantifying sequestration
				flowThe regulations that
				quantify sequestration flow shall include—
										(1)a default rate of sequestration flow,
				regionally specific to the maximum extent practicable, for each offset practice
				or combination of offset practices, that is estimated conservatively to allow
				for site-specific variations and data uncertainties;
										(2)a downward adjustment factor for any offset
				practice or combination of practices for which, in the judgment of the
				Secretary of Agriculture, there are substantial uncertainties in the
				sequestration flows estimated in paragraph (1), but still reasonably sufficient
				data to calculate a default rate of flow; and
										(3)offset practice- or project-specific
				measurement, monitoring, and verification requirements for—
											(A)offset practices or projects for which
				there are insufficiently reliable data to calculate a default rate of
				sequestration flow; or
											(B)projects for which the project proponent
				chooses to use project-specific requirements.
											(e)Use of native plant species in offset
				projects
										(1)RegulationsNot later than 18 months after the date of
				enactment of this title, the Administrator, in consultation with the Secretary
				of Agriculture, shall promulgate regulations for selection, use, and storage of
				native and nonnative plant materials in the offset projects described in
				paragraph (2)—
											(A)to ensure native plant materials are given
				primary consideration, in accordance with applicable Department of Agriculture
				guidance for use of native plant materials;
											(B)to prohibit the use of Federal- or
				State-designated noxious weeds; and
											(C)to prohibit the use of a species listed by
				a regional or State invasive plant council within the applicable region or
				State.
											(2)ApplicabilityThe regulations under paragraph (1) shall
				apply to qualifying offset projects described in sections 733(b)(2), 734(a)(2),
				and 734(b)(1).
										733.Categories of agricultural offset
				practices
									(a)RegulationsNot later than 2 years after the date of
				enactment of this title, the Secretary of Agriculture, in consultation with the
				Administrator, shall promulgate regulations establishing the categories of
				offset practices that—
										(1)reduce greenhouse gases as a result of
				agricultural sequestration projects; and
										(2)are eligible to receive offset credits
				under this subtitle.
										(b)Offset practicesOffset practices described in subsection
				(a) shall include—
										(1)agricultural sequestration practices,
				including—
											(A)no-till agriculture;
											(B)conservation tillage (ridge till or minimum
				till);
											(C)winter cover cropping;
											(D)switching from a cycle of—
												(i)planting wheat or other crops and then
				fallowing land; to
												(ii)continuous cropping;
												(E)any other offset practices identified by
				the Administrator, in consultation with the Secretary of Agriculture;
				and
											(F)combinations of any of the offset practices
				described in subparagraphs (A) through (E); and
											(2)conversion of cropland to rangeland or
				grassland.
										734.Offset credits from forest management,
				grazing management, and wetlands management
									(a)Forest management offsets
										(1)In generalNot later than 3 years after the date of
				enactment of this title, the Secretary of Agriculture, in consultation with the
				Administrator, shall promulgate regulations providing for the issuance of
				offset credits for forest management projects that provide durable, long-term
				reductions in greenhouse gases as a result of sequestration.
										(2)Forest management offsetsForest management offset projects under
				this section may include activities that reduce greenhouse gases as a result of
				forest management sequestration projects (including afforestation), other than
				avoided forest land conversion as described in section 735.
										(3)Prohibitions
											(A)In generalIn accordance with section 732(e), no
				afforestation project may involve the planting of invasive species or noxious
				weeds.
											(B)Existing native grassland and
				ecosystemsNo afforestation
				project may involve planting trees on existing native grassland or other
				existing native non-forested ecosystems that the Secretary of Agriculture
				determines should be protected in their existing native condition.
											(b)Wetlands management offsets
										(1)In generalNot later than 3 years after the date of
				enactment of this title, the Administrator, in consultation with the Chief of
				Engineers, shall promulgate regulations providing for the issuance of offset
				credits for wetlands management projects that provide durable, long-term
				reductions in greenhouse gases as a result of sequestration.
										(2)Prohibitions
											(A)In generalIn accordance with section 732(e), no
				wetlands restoration project may involve the planting of invasive species or
				noxious weeds.
											(B)No new wetlandsNo wetlands offset project may be carried
				out in an area in which underlying local hydrologic processes will not support
				a wetland.
											(c)Grazing management offsets
										(1)In generalNot later than 3 years after the date of
				enactment of this title, the Secretary of Agriculture, in consultation with the
				Administrator, shall promulgate regulations providing for the issuance of
				offset credits for grazing management projects that provide durable, long-term
				reductions in greenhouse gases as a result of sequestration.
										(2)Grazing management offsetsGrazing management offset projects under
				this section may include activities that reduce greenhouse gases as a result of
				grazing management sequestration projects other than conversion of cropland to
				grassland or rangeland under section 733.
										(d)Use of offsets
										(1)In generalFor each calendar year, an affected unit
				may satisfy not more than 5 percent of the total allowance submission
				requirements of the affected unit under section 722 by using forest management
				offset credits under this section.
										(2)ExceptionsThe limitation in paragraph (1) does not
				apply to grazing management, afforestation, or wetland offset projects.
										735.Offset credits from the avoided conversion
				of forested land or wetland
									(a)In generalOffset credits for avoided conversion of
				forested land or wetland shall be awarded to any State that reduces the
				conversion below expected levels for all or a significant portion of the
				State.
									(b)RegulationsNot later than 3 years after the date of
				enactment of this title, the Administrator, in conjunction with the Secretary
				of Agriculture, shall promulgate regulations that address the eligibility of
				offset practices that avoid the conversion of forested land or wetland to
				nonforested land uses or drained or converted wetland to receive offset credits
				under this subtitle, including requirements that address—
										(1)the methodology for measuring the avoided
				conversion of forest land or wetland, including—
											(A)measurement of presently on-going rates of
				forest land conversion or wetland conversion;
											(B)calculation of business-as-usual rates of
				forest land conversion or wetland conversion by reference to the historical
				rate of conversion of forested land or wetland; and
											(C)comparison of the rates in subparagraph (A)
				and subparagraph (B); and
											(2)leakage, including—
											(A)adjustments for leakage using standardized
				regional leakage factors for afforestation and wetland restoration; and
											(B)the magnitude of the forested region or
				wetlands region in a State in which the rate of conversion of forest land or
				wetland must be reduced to ensure that leakage of forest land or wetlands
				conversion is minimized.
											(c)PreconditionFor an offset to be creditable under this
				section, the State must certify that the State has reduced its rate of
				conversion of forest land or wetland over a period of 5 or more consecutive
				years for the entire State or a significant forested or wetland region in the
				State.
									(d)Award by States of offset
				creditsStates that
				participate in the program under this section shall establish transparent and
				equitable rules by which offset credits will be awarded to owners of forested
				land or wetland.
									(e)Authorization of
				appropriationsThere is
				authorized to be appropriated to the Administrator, in consultation with the
				Secretary of Agriculture, for use in awarding grants to States to carry out
				this section $5,000,000 for each fiscal year.
									736.Offset credits from greenhouse gas
				emissions reduction projects
									(a)In generalNot later than 2 years after the date of
				enactment of this title, the Administrator shall promulgate regulations
				establishing the requirements regarding the issuance, certification, and use of
				offset credits for greenhouse gas emissions reduction offset projects,
				including requirements—
										(1)for performance standards for specific
				types of offset projects, which represent significant improvements compared to
				recent practices in the geographic area, to be reviewed, and updated if the
				Administrator determines updating is appropriate, every 5 years;
										(2)that ensure that the reductions are real,
				additional, verifiable, enforceable, and permanent;
										(3)that address leakage;
										(4)that the reductions are not otherwise
				required by any law (including a regulation) or other legally binding
				requirement;
										(5)for the quantification, monitoring,
				reporting, and verification of the reductions; and
										(6)that specify the duration of offset credits
				for greenhouse gas emissions reduction projects under this section.
										(b)Eligibility To create offset
				creditsGreenhouse gas
				emissions reduction offset projects that commence operation on or after January
				1, 2007, are eligible to create offset credits under this subtitle if the
				projects satisfy the other applicable requirements of this subtitle.
									(c)Approved categories of greenhouse gas
				emissions reduction offset projectsGreenhouse gas emission reductions from the
				following types of operations shall be eligible to create offsets for use under
				this section:
										(1)Landfill operations.
										(2)Agricultural manure management
				projects.
										(3)Wastewater treatment facilities.
										(4)Coal mining operations.
										(5)Natural gas transmission and distribution
				systems.
										(6)Electrical transmission and distribution
				systems.
										(7)Elimination or reduction in use of
				chemicals that substitute for ozone-depleting substances.
										(8)Cement manufacturing.
										(9)Lime manufacturing.
										(10)Iron and steel production.
										(11)Aluminum production.
										(12)Adipic acid production.
										(13)Nitric acid production.
										(14)Semiconductor manufacturing.
										(15)Magnesium production and processing.
										(16)Fossil fuel combustion at commercial and
				residential buildings.
										(d)Creation of additional categories of
				greenhouse gas emissions reduction offset projectsThe
				Administrator may, by regulation, create additional categories of greenhouse
				gas emissions reduction offset projects for types of projects for which the
				Administrator determines that compliance with the regulations promulgated under
				subsection (a) is feasible.
									(e)Prohibition on useNotwithstanding the eligibility of
				greenhouse gas emission reduction projects to create offset credits in
				accordance with subsection (c) or (d), greenhouse gas emissions reduction
				offset projects shall not be eligible to create offset credits for use under
				this section beginning on the date on which the reductions are required by law
				(including regulations) or other legally binding requirement.
									737.Borrowing at program start-up based on
				contracts to purchase offset credits
									(a)In generalDuring calendar years 2011, 2012, and 2013,
				an affected unit may satisfy not more than 5 percent of the allowance
				submission requirements of section 722 by submitting to the Administrator
				contractual commitments to purchase offset credits that will implement an
				equivalent quantity of emission reductions or sequestration not later than
				December 31, 2015.
									(b)Approval of qualifying offset
				projectsOffset projects that
				may be appropriately carried out under this section shall be approved by the
				Administrator in accordance with this subtitle.
									(c)Repayment by 2015
										(1)In generalIf an affected unit uses subsection (a) to
				comply with section 722, not later than the deadline in that section for
				allowance submissions for calendar year 2015, the affected unit shall submit
				additional credits of a quantity equivalent to the sum obtained by
				adding—
											(A)the value of credits submitted to comply
				with credit submission requirements described in subsection (a); and
											(B)interest calculated in accordance with
				paragraph (2).
											(2)InterestInterest referred to in paragraph (1)(B)
				shall be equal to the product obtained by multiplying—
											(A)the number of years between—
												(i)the use by an affected unit of the method
				of compliance described in subsection (a); and
												(ii)the submission by the affected unit of
				additional credits under this subsection; and
												(B)the sum obtained by adding—
												(i)the Federal short-term rate, as defined
				pursuant to section 1274(d)(1)(C)(i) of the Internal Revenue Code of 1986;
				and
												(ii)2 percent.
												738.Review and correction of accounting for
				offset credits
									(a)Duty To monitorThe Secretary of Agriculture and the
				Administrator shall monitor regularly whether offset credits under the
				respective jurisdiction of each agency head under this subtitle are being
				awarded only for real and additional sequestration of greenhouse gases and
				reductions in greenhouse gas emissions, including—
										(1)the accuracy of default calculations of
				sequestration flow and greenhouse gas emission reductions achieved by the use
				of offset practices;
										(2)the calculation of region-specific discount
				factors; and
										(3)the accuracy of leakage
				calculations.
										(b)Periodic reviewNot later than December 31, 2013, and every
				5 years thereafter, the Secretary of Agriculture and the Administrator shall
				review the issuance of offset credits under the respective jurisdiction of each
				agency head under this subtitle to determine—
										(1)whether offset credits are being awarded
				only for real and additional sequestration of greenhouse gases or reductions in
				greenhouse gas emissions, as described in subsection (a);
										(2)the amount of excessive award of any offset
				credits;
										(3)the volume of offset credits that have been
				or are expected to be approved;
										(4)the impact of the offset credits on market
				prices; and
										(5)the impact of the offset credits on the
				trajectory of emissions from affected units.
										(c)Duty To correctIf the Secretary of Agriculture or the
				Administrator determines that offset credits under the respective jurisdictions
				of the agency head have been awarded under this subtitle in excess of real and
				additional sequestration of greenhouse gases or reductions in emissions of
				greenhouse gases, the Secretary of Agriculture or the Administrator
				shall—
										(1)promptly correct on a prospective basis the
				sources of the errors, including correcting leakage factors, region-specific
				discount factors, default rates of sequestration flow, and other relevant
				information for the offset practices involved; and
										(2)quantify and publicly disclose the quantity
				of offset credits that have been awarded in excess of real and additional
				sequestration or emissions reductions.
										CNational Registry for Credits
								741.Establishment and operation of national
				registry
									(a)In generalExcept as provided in subsection (b), not
				later than July 1 of the year immediately prior to the first calendar year in
				which an annual tonnage limitation on the emission of greenhouse gases applies
				under section 711(b), the Administrator shall promulgate regulations to
				establish, operate, and maintain a national registry through which the
				Administrator shall—
										(1)record allocations of allowances, the
				issuance of offset credits or early reduction credits, and the recognition of
				international credits;
										(2)track transfers of credits;
										(3)retire all credits used for
				compliance;
										(4)subject to subsection (b), maintain
				transparent availability of registry information to the public, including the
				quarterly reports submitted under section 742(a);
										(5)prepare an annual assessment of the
				emission data in the quarterly reports submitted under section 742(a);
				and
										(6)take such action as is necessary to
				maintain the integrity of the registry, including adjustments to correct
				for—
											(A)errors or omissions in the reporting of
				data; and
											(B)the prevention of counterfeiting,
				double-counting, multiple registrations, multiple sales, and multiple
				retirements of credits.
											(b)Exception to public availability of
				data
										(1)In generalSubsection (a)(4) shall not apply in any
				case in which the Administrator, in consultation with the Secretary of Defense,
				determines that publishing or otherwise making available information in
				accordance with that paragraph poses a risk to national security.
										(2)Statement of reasonsIn a case described in paragraph (1), the
				Administrator shall publish a description of the determination and the reasons
				for the determination.
										742.Monitoring and reporting
									(a)RequirementsEach owner or operator of an affected unit,
				or to the extent applicable, the greenhouse gas authorized account
				representative for the affected unit, shall—
										(1)comply with the monitoring, recordkeeping,
				and reporting requirements of part 75 of title 40, Code of Federal Regulations
				(or successor regulations); and
										(2)submit to the Administrator electronic
				quarterly reports that describe the greenhouse gas mass emission data, fuel
				input data, and electricity output data for the affected unit.
										(b)Biomass CofiringNot later than 18 months after the date of
				enactment of this title, the Administrator shall promulgate regulations that
				provide monitoring, recordkeeping, and reporting requirements for biomass
				cofiring at affected
				units.
									.
				(b)Conforming amendments
					(1)Federal enforcementSection 113 of the Clean Air Act (42 U.S.C.
			 7413) is amended—
						(A)in subsection (a)(3), by striking or
			 title VI, and inserting title VI, or title VII,;
						(B)in subsection (b)—
							(i)by redesignating paragraphs (1) through (3)
			 as subparagraphs (A) through (C), respectively, and indenting the subparagraphs
			 appropriately;
							(ii)by striking The Administrator
			 shall and inserting the following:
								
									(1)In generalThe Administrator
				shall
									;
							(iii)in paragraph (1) (as designated by clause
			 (ii)), in the matter preceding subparagraph (A) (as redesignated by clause
			 (i)), by striking or a major stationary source and inserting
			 a major stationary source, or an affected unit under title VII;
			 and
							(iv)in subparagraph (B) (as redesignated by
			 clause (i)), by striking or title VI and inserting title
			 VI, or title VII;
							(v)in the matter following subparagraph (C) of
			 paragraph (1) (as designated by clauses (i) and (ii))—
								(I)by striking Any action and
			 inserting the following:
									
										(2)Judicial enforcement
											(A)In generalAny
				action
											;
								(II)by striking Notice and
			 inserting the following:
									
										(B)NoticeNotice
										;
				and
								(III)by striking In the case and
			 inserting the following:
									
										(C)Actions brought by
				AdministratorIn the
				case
										;
								(C)in subsection (c)—
							(i)in the first sentence of paragraph (1), by
			 striking or title VI (relating to stratospheric ozone control),
			 and inserting title VI (relating to stratospheric ozone control), or
			 title VII (relating to global warming pollution emission reductions),;
			 and
							(ii)in the first sentence of paragraph (3), by
			 striking or VI and inserting VI, or VII;
							(D)in subsection (d)(1)(B), by striking
			 or VI and inserting VI, or VII; and
						(E)in subsection (f), in the first sentence,
			 by striking or VI and inserting VI, or
			 VII.
						(2)Inspections, monitoring, and
			 entrySection 114(a) of the
			 Clean Air Act (42 U.S.C. 7414(a)) is amended by striking section
			 112, and all that follows through (ii) and inserting the
			 following: section 112, any regulation of solid waste combustion under
			 section 129, or any regulation of greenhouse gas emissions under title VII,
			 (ii).
					(3)Administrative proceedings and judicial
			 reviewSection 307 of the
			 Clean Air Act (42 U.S.C. 7607) is amended—
						(A)in subsection (a), by striking , or
			 section 306 and inserting section 306, or title
			 VII;
						(B)in subsection (b)(1)—
							(i)by striking section 111,,
			 and inserting section 111,;
							(ii)by striking section 120,
			 each place it appears and inserting section 120, any action under title
			 VII,; and
							(iii)by striking 112,, and
			 inserting 112,; and
							(C)in subsection (d)(1)—
							(i)by striking subparagraph (S);
							(ii)by redesignating the second subparagraph
			 (N) and subparagraphs (O) through (R) as subparagraphs (O), (P), (Q), (R), and
			 (S), respectively;
							(iii)by redesignating subparagraphs (T) and (U)
			 as subparagraphs (U) and (V), respectively; and
							(iv)by inserting after subparagraph (S) (as
			 redesignated by clause (ii)) the following:
								
									(T)the promulgation or revision of any
				regulation under title
				VII,
									.
							(4)Unavailability of emissions
			 dataSection 412(d) of the
			 Clean Air Act (42 U.S.C. 7651k(d)) is amended in the first sentence—
						(A)by inserting or title VII
			 after under subsection (a); and
						(B)by inserting or title VII
			 after this title.
						IIClimate Change Research
			 Initiatives
			201.Research grants through National Science
			 FoundationSection 105 of the
			 Global Change Research Act of 1990 (15 U.S.C. 2935) is amended—
				(1)by redesignating subsection (c) as
			 subsection (d); and
				(2)by inserting after subsection (b) the
			 following:
					
						(c)Research grants
							(1)List of priority research
				areasThe Committee shall
				develop a list of priority areas for research and development on climate change
				that are not being adequately addressed by Federal agencies.
							(2)Transmission of listThe Director of the Office of Science and
				Technology Policy shall submit the list developed under paragraph (1) to the
				National Science Foundation.
							(3)Authorization of
				appropriationsThere are
				authorized to be appropriated to the National Science Foundation such sums as
				are necessary to carry out this subsection, to be made available through the
				Science and Technology Policy Institute, for research in the priority
				areas.
							.
				202.Abrupt climate change research
				(a)In generalThe Secretary of Commerce, acting through
			 the National Oceanic and Atmospheric Administration, shall carry out a program
			 of scientific research on abrupt climate change designed to provide timely
			 warnings of the potential likelihood, magnitude, and consequences of, and
			 measures to avoid, abrupt human-induced climate change.
				(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Commerce such sums as are
			 necessary to carry out this section.
				203.Development of new measurement
			 technologies
				(a)In generalThe Administrator of the Environmental
			 Protection Agency shall carry out a program to develop, with technical
			 assistance from appropriate Federal agencies, innovative standards and
			 measurement technologies to calculate greenhouse gas emissions or reductions
			 for which no accurate, reliable, low-cost measurement technology exists.
				(b)AdministrationThe program shall include technologies
			 (including remote sensing technologies) to measure carbon changes and other
			 greenhouse gas emissions and reductions from agriculture, forestry, wetlands,
			 and other land use practices.
				(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Administrator such sums as are necessary
			 to carry out this section.
				204.Technology development and
			 diffusion
				(a)In generalThe Director of the National Institute of
			 Standards and Technology, acting through the Manufacturing Extension
			 Partnership program, may develop a program to promote the use, by small
			 manufacturers, of technologies and techniques that result in reduced emissions
			 of greenhouse gases or increased sequestration of greenhouse gases.
				(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Director of the National Institute of
			 Standards and Technology such sums as are necessary to carry out this
			 section.
				205.Public land
				(a)In generalNot later than 3 years after the date of
			 enactment of this Act, the Secretary of Agriculture and the Secretary of the
			 Interior shall prepare a joint assessment or separate assessments setting forth
			 recommendations for increased sequestration of greenhouse gases and reduction
			 of greenhouse gas emissions on public land that is—
					(1)managed forestland;
					(2)managed rangeland or grassland; or
					(3)protected land, including national parks
			 and designated wilderness areas.
					(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Agriculture and the Secretary
			 of the Interior such sums as are necessary to carry out this section.
				206.Sea level rise from polar ice sheet
			 melting
				(a)In generalThe Secretary of Commerce, acting through
			 the National Oceanic and Atmospheric Administration and in cooperation with the
			 Administrator of the National Aeronautics and Space Administration, shall carry
			 out a program of scientific research to support modeling and observations into
			 the potential role of the Greenland, west Antarctic, and east Antarctic ice
			 sheets in any future increase in sea levels.
				(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Commerce and the
			 Administrator of the National Aeronautics and Space Administration such sums as
			 are necessary to carry out this section.
				
